Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

 Response to Amendment
	This Non-Final rejection is filed in response to Request for Continued Examination (RCE) filed 02/03/2022.
	Claims 1-4, 6-9, and 13-16 are amended.
	Claims 11-16 remain pending.

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 02/03/2022 that prior art does not teach, “when any text data that is capable of being selected is not included in the electronic document, control so as to display an indication that the execution of the text selection processing is disabled 
	Response to Argument 1, Applicant’s arguments have been fully considered, however in light of the amendments, a newly found prior art (Dyra, J. (2015, December 15). Google Drive disable download, copy, Print Options. YouTube. Retrieved March 18, 2022, from https://www.youtube.com/watch?v=hSG7sMmDd9g) is applied to updated rejections.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “any text data that is capable of being selected” in claim `is a relative term which renders the claim indefinite. The term “any text data that is capable of being selected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is noted that the limitation of “any text data that is capable of being selected” is indefinite as the means of which any text data being selected is not defined by the claims. Furthermore, under broadest reasonable interpretation, it could be said that there is always text capable of being selected by some means in a document. Thus the limitation of “any text data that is capable of being selected” is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyra, J. (2015, December 15). Google Drive disable download, copy, Print Options. YouTube. Retrieved March 18, 2022, from https://www.youtube.com/watch?v=hSG7sMmDd9g, hereinafter “Dyra”. 
Claim 1:
(i.e. (0:47) it is noted that a user in incognito mode may open the online document file, wherein a user may attempt to select text, print the document, or make a copy of the document);	 when any text data that is capable of being selected is not included in the electronic document, control so as to display an indication that the execution of the text selection processing is disabled before the user selects the operation image to attempt to execute the text selection processing (i.e. (0:47) it is noted that the user in incognito mode is unable to select text, print the document, or make a copy of the document as the document displays a “view only” indication before a user has attempted to select text); and 	 when any text data that is capable of being selected is included in the electronic document, control so as to enable the text selection processing before the user selects the operation image to attempt to execute the text selection processing (i.e. (0:10) it is noted that the original user is able to select text as the document available to the original user is not in read only mode).  

Claim 2:
Dyra teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:(i.e. (0:47) it is noted that the document displays an indication “view only mode” to inform the incognito user that the document text selection for download, print, or copy is disabled).  

Claim 3:	
Dyra teaches the document processing apparatus according to Claim 2, wherein the processor is programmed to:	 when any text data that is capable of being selected is not included in the electronic document and when a cursor is moved onto the operation image, control so as to display the indication that the execution of the text selection processing is disabled (i.e. (1:14) it is noted that the incognito user moving the cursor to select text will not be able to select text as the document is displaying an indication that the document is in a “view only” mode).  

Claim 4:
Dyra teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when any text data that is capable of being selected is not included in the electronic document (i.e. (0:47) it is noted that the incognito user’s document is in a view only mode and has text selection for download, print, or copy disabled), control so as to display information indicating that the execution of the text selection (i.e. (1:14) it is noted that the document being in a “view only” mode results in the message “Options to download, print, and copy have been disabled on this file” is superimposed on the document image of the incognito mode user).
  
Claim 5:
Dyra teaches the document processing apparatus according to Claim 4, wherein the processor is programmed to:	 when a cursor is moved onto the operation image, control so as to display the information indicating that the execution of the text selection processing is disabled while the information is superposed on the image of the electronic document (i.e. (1:14) it is noted that the when the incognito user moves their cursor to select text in the document for download, print, or copying, the document superimposes a message “Options to download, print, and copy have been disabled on this file” over the document).

Claim 8:
Dyra teaches the document processing apparatus according to Claim 1,
wherein the processor is programmed to:	when a page of the electronic document to be displayed is switched and when any text data that is capable of being selected is not included in the page, control so as to display the indication that the execution of the text selection processing is disabled (i.e. (1:14) it is noted that while Dyra only displays a single page of a document, it would have been obvious that if there was the display of the incognito user switched to a second page, an indication of “view only” would still be displayed informing the incognito user that selection of text for download, print, and copy is disabled).  
	
Claim 14:
	Claim 14 is the non-transitory computer readable medium claim with similar limitations to claim 1 and is rejected for similar reasons. 

Claim 15:
	Claim 15 is the apparatus claim with similar limitations to claim 1 and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyra, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20160203625 “Khan”. 
Claim 6:
Dyra teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when any text data that is capable of being selected is included in a partial area of the electronic document (i.e. (0:10) it is noted that the original user of the document is able to select text for download, print, and copy as the print icon in the upper left is not greyed out. Thus a user is able to select text in the partial area of the displayed document), 
Dyra may not explicitly teach to
control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included.  

control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included (i.e. para. [0126-0127], Fig. 8, “bounding box 814f… a preview of the source image such that the preview displays “sorry for you”…when the user moves the curser 802a over graphics without machine-readable text, such as bounding boxes 814j-k, the document correction system 100 may determine not to provide the user with a preview of the source image because the user cannot modify content within these area ”, thus a preview of text data is not displayed over an image of a scarecrow  as there is no text data in the bounding box 814j).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included, to Dyra’s enabled text selection interface, with to control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included by Khan. One would have been motivated to combine Khan with Dyra and would have had a reasonable expectation of success in order to save a user time in viewing text when moving a cursor over said text.

Claim 7:
Dyra and Khan teach the document processing apparatus according to Claim 6.
(i.e. para. [0103-104], Fig. 5A, “the user can move the cursor 502 within the machine-readable document 310. As shown, the user moves the cursor 502 between the text, “No, indeed . . . . ” In response, the previewer 108 can display the preview 506a of the source image to the user proximate to the cursor 502.”, wherein it is noted that a user moving their cursor where text data is not included, such as over the picture of the scarecrow 814j, the previewer will not display a preview image of the words as there are no words over the picture of the scarecrow).  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyra, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20050286805 “Yoshida”. 
Claim 9:
Dyer teaches the document processing apparatus according to Claim 1, 
wherein the processor is programmed to acquire presence/absence information related to presence or absence of any text data that is capable of being selected in each page when the electronic document is displayed (i.e. (1:14) it is noted that the browser of an incognito user displays that each page of the document would be absent of any selectable text for download, print, and copy. Wherein it is noted that information related to presence or absence of any text is equivalent to how the display shows that the whole document is absent of any text data capable of being selected in each page);	 While Dyer teaches acquiring presence/absence information related to presence or absence of any text data that is capable of being selected, Dyer may not explicitly teach that
the document processing apparatus includes a memory that stores the acquired presence/absence information.  
However, Yoshida teaches
the document processing apparatus (i.e. para. [0106], Fig. 2, electronic files obtained as the search result of the file search process are displayed on the display unit 116 as) includes a memory (i.e. para. [0023], Fig. 2, a storage unit, adapted to store the block information generated by the generating unit) that stores the presence/absence information acquired by the acquisition unit (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information ( text data)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a document processing apparatus includes a memory that stores the acquired presence/absence information, to Dyer’s text selection interface, with a document processing apparatus includes a memory that stores the acquired presence/absence information as taught by Yoshida. One would have been motivated to combine Yoshida with Dyer and would have had a reasonable 

Claim 10:
Dyer and Yoshida teach the document processing apparatus according to Claim 9.
Dyer further teaches
wherein the processor collectively acquires pieces of the presence/absence information in all pages of the electronic document (i.e. (1:14) it is noted that the whole document of the incognito user has no selectable text for download, pint, and copy).  

Claim 12:
Dyer and Yoshida teach the document processing apparatus according to Claim 9.
 Yoshida teaches wherein the processor is programmed to add (i.e. para. [0022], a generating unit, adapted to generate block information including an ID which specifies each of the blocks) the acquired presence/absence information to the electronic document as attribute information (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information (text data)).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyra and U.S. Patent Publication Application NO. 20050286805 “Yoshida”, as applied to claim 9 above, and further in view of U.S. Patent Publication Application NO. 20140192210 “Gervautz”.
Claim 11:
Dyer and Yoshida teach the document processing apparatus according to Claim 9.
Dyer and Yoshida may not explicitly teach
wherein the processor acquires the presence/absence information every time a page to be displayed is switched.  
However, Gervautz teaches
wherein the processor (i.e. Fig. 1, Processor 150) acquires the presence/absence information every time a page to be displayed is switched (i.e. para. [0058], a new text /OCR recognition event in 325 may be triggered whenever the "new" area on the page plane exceeds a threshold area or a percentage of the area on the page plane).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add acquiring the presence/absence information every time a page to be displayed is switched, to Dyer-Yoshida’s text selection interface, with acquiring the presence/absence information every time a page to be displayed is switched as taught by Gervautz. One would have been motivated to combine Gervautz with Dyer-Yoshida and would have had a reasonable expectation of .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer, as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20140337008 “Morimoto”.
Claim 13:
Dyer teaches the document processing apparatus according to Claim 1.
Dyer teaches wherein presence/absence information related to presence or absence of any text data that is capable of being selected in each page (i.e. (1:14) it is noted that each page of the document for an incognito user is absent of selectable text for download, print or copy)
Dyer may not explicitly teach wherein 
wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information, and wherein the processor performs control so as to display whether any text data that is capable of being selected is included in each page of the electronic document by referring to the presence/absence information.
However Morimoto teaches
wherein presence/absence information related to presence or absence of the text data in each page (i.e. para. [0166], control section 7 checks a text command so as to determine the presence/absence of text data in this PDF file) is added to the electronic document as attribute information (i.e. para. [0088], the transparent text is data for superimposing (or embedding), on (or in) the document image data), and wherein the processor performs control so as to display whether any text data is included in each page of the electronic document by referring to the presence/absence information (i.e. para. [0088-0089], recognized characters and words as text information …. in the case of a PDF file… The translated-word image is text data including (i) a translated text portion having a visible translated text that corresponds to an original text in the document image and (ii) a transparent portion that is a portion other than the translated text portion).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information, to Dyer’s text selection interface with wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information as taught by Morimoto. One would have been motivated to combine Morimoto with Dyer and would have had a reasonable expectation of success as the combination advantageously makes it possible to save labor in generating files and trouble in managing files (Morimoto, para. [0183]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer, as applied to claim 1 above, and further in view of Help Video Guru. (2011, February 3). Navigation Pane and Search Introduction - Microsoft Word 2010. YouTube. https://www.youtube.com/watch?v=oXUKCSYRKgY, hereinafter “Help Video Guru”. 
Claim 16:
Dyer teaches the document processing apparatus according to Claim 1.
Dyer may not explicitly teach, wherein the processor is programmed to:	 when a next page of the electronic document is to be displayed, and when any text data that is capable of being selected is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page.   
However, Help Video Guru teaches 
when a next page of the electronic document is to be displayed, and when any text data that is capable of being selected is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page (i.e. (2:03-2:05) it is noted a user has changed from page 1 to page 11 or the document, in which any selectable text, such as the text “dogs”, is highlighted. It is further noted that the user has not selected the arrows, therefore the indication of highlighted text “dogs” is displayed before the user has selected the arrows of the navigation pane).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when a next page of the electronic document is to be displayed, and when any text data that is capable of being selected is included in the next page, control so as to display an indication that the execution of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171